Title: To George Washington from Benjamin Lincoln, 3 May 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My dear General
                            Boston May 3d 1781
                        
                        The General Assembly have, in compliance with your Excellencys request, voted the tents &c. for the
                            Massachusetts line, and discover a disposition to give all the assistance in their power in support of the common
                            interest—but they are greatly embarrassed from the want of money, notwithstanding the various modes adopted, by this
                            State, for procuring it—this may possibly cause some delay—I hope it will not. By the next opportunity I shall, probably,
                            have it in my power to inform your Excellency what success will attend this business—It is now in the hands of Agents who
                            are men of attention and dispatch.
                        The assembly have under consideration a more regular and certain mode of supplying the Army with provisions,
                            blankets, shoes, stockings, shirts &c. the want of money is the only difficulty in the way for
                            there are supplies enough of all kinds—to get them into the hands of the public in time, without money, and in a way which
                            shall throw the burden of the war equally on the shoulders of all is a task not easy to be effected—however it will be
                            attempted in every way which has the appearance of success.
                        As your Excellency wished me to forward the recruits supplies &c. before I came on to Camp I hardly
                            feel my self at liberty to leave this State untill I have your Excellencys permission to do it—when I know your
                            Excellencys wishes in this matter I will anticipate your Orders. I have the honor to be my Dear General with the highest
                            esteem your Excellencys most Obedient servant
                        
                            B. Lincoln
                        
                    